ORDER

PER CURIAM.
Donald D. Riddle was convicted by a jury of robbery in the first degree, § 569.020, RSMo 1994, armed criminal action, § 571.015, RSMo 1994, and tampering in the first degree, § 569.080.1(2), RSMo 1994. He was sentenced as a prior offender under § 558.016, RSMo 1994, to life imprisonment on the robbery count, thirty-five years on the armed criminal action count and seven years on the tampering count.- The sentences for robbery and armed criminal action were to run consecutively and the sentence for tampering was to run concurrently with the other two sentences. On appeal, Mr. Riddle claims that the trial court erred in allowing testimony of an uncharged offense that was neither logically or legally relevant to the offenses with which he was charged. He also claims that trial court erred in allowing the State to present a rebuttal witness because the testimony of that witness was not true rebuttal to the defense’s case-in-chief. This court finds that based upon the fact that Mr. Riddle’s guilt was established by overwhelming evidence, there was no manifest injustice with respect to the admission of testimony of uncharged crimes. Likewise, this court also finds that the trial court did not abuse its discretion in allowing the State’s rebuttal testimony. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).